PER CURIAM.
Nestor Tirado appeals the amended final judgments and sentences for cocaine trafficking and sale or delivery of cocaine stemming from two separate cases. We affirm the conviction and sentence on the trafficking charge. We affirm the sale or delivery of cocaine conviction but remand for a correction of the sentence imposed in that case.
Tirado argues, and the state agrees, that a five-year minimum mandatory sentence imposed for sale or delivery of cocaine in case number 91-1029 was improper. We remand to the trial court to correct the sentence by deleting the minimum mandatory sentence in that case.
Remanded for resentencing in case number 91-1029. The judgments and sentences are otherwise affirmed.
SCHOONOVER, A.C.J., and PARKER and LAZZARA, JJ., concur.